In the
United States Court of Appeals
For the Seventh Circuit

No. 98-2038

United States of America,

Plaintiff-Appellee,

v.

Noah Robinson,

Defendant-Appellant.

Appeal from the United States District Court
for the Northern District of Illinois, Eastern Division.
No. 89 CR 908--James B. Zagel, Judge.

Submitted April 20, 2001--Decided May 7, 2001


  Before Posner, Ripple, and Rovner, Circuit
Judges.

  Per Curiam. Noah Robinson is an
incessant repetitive filer of frivolous
motions attacking his conviction
andsentence. In the original appeal,
though he was represented by counsel, he
filed five motions for leave to file a
supplemental pro se brief, and we
remarked, in the course of upholding his
conviction, the tardy and repetitive
character of these motions. United States
v. Boyd, 208 F.3d 638, 641 (7th Cir.
2000). He filed four other meritless pro
se motions, two before and two after our
judgment was issued. After our judgment
was vacated by the Supreme Court and the
case remanded to us for reconsideration
in light of Apprendi v. New Jersey, 530
U.S. 466 (2000), see Boyd v. United
States, 121 S. Ct. 1072 (2001) (per
curiam), and after the receipt of 7th
Cir. R. 54 statements from the parties in
the case (the defendants’ statement being
submitted by Robinson’s counsel on behalf
of Robinson and the other defendants), we
reinstated our original judgment. United
States v. Green, No. 98-2036, 2001 WL
338109 (7th Cir. Apr. 3, 2001). Since
then, Robinson has filed eleven motions
with this court, all frivolous, all moot
because we have decided the case; they
are hereby dismissed. Our records reveal,
in addition, seven mandamus petitions by
Robinson, seven appeals from denials of
habeas corpus, one petition for habeas
corpus, and two appeals of detention
orders. All but two of these pleadings
were filed pro se and in one of the two
he filed two pro se motions for
reconsideration and two pro se motions to
submit supplemental arguments. All his
pro se motions and other pro se pleadings
have been meritless.

  Robinson’s conduct raises in acute form
the question of what to do with a
litigant who inundates the court with
frivolous motions, imposing costs in time
and paperwork on the court and its staff
and delaying the disposition of
meritorious appeals and motions. In
Alexander v. United States, 121 F.3d 312
(7th Cir. 1997), in the exercise of the
inherent power of this court to prevent
vexatious litigation, we imposed
sanctions for the filing of repetitive
frivolous applications for leave to file
a successive habeas corpus petition. The
present case is as clear for sanctions as
Alexander was, though it differs in two
respects. First, habeas corpus is
technically a civil remedy, and
Robinson’s motions are filings in a
criminal case. Second, unlike successive
habeas corpus petitions, repetitive
motions can be returned to the movant
without the court’s having to rule on
their merits. 7th Cir. Operating Proc.
1(a)(8). These are distinctions without
real differences. Habeas corpus petitions
usually and in Alexander are methods of
challenging a criminal conviction, which
is precisely what Robinson is seeking to
do in the motions at issue here; and
having to file, read, and return a
frivolous motion is almost as great a
burden on the court’s staff as the
preparation of a ruling. There is no
legal objection to the imposition of
sanctions for frivolous filings in a
criminal case, United States v. Cooper,
170 F.3d 691, 692 (7th Cir. 1999); see
also In re Becraft, 885 F.2d 547, 550
(9th Cir. 1989) (per curiam), though such
imposition is rare. Not having warned
Robinson that he was risking sanctions by
filing his repetitive motions, we shall
not impose them now; but let this opinion
be a warning to him (and others similarly
situated) that he will be courting
sanctions, monetary and otherwise (see
Alexander), if he continues in his
current course of frivolous motion
practice.